 Case 1:20-cv-00658-PLM-SJB ECF No. 11 filed 09/09/20 PageID.147 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ADAM STREGE,

                       Plaintiff,                     Case No. 1:20-cv-658

v.                                                    Honorable Paul L. Maloney

UNKNOWN PARTIES et al.,

                       Defendants.
____________________________/

                                           JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the local rules and the Court’s

order by failing to keep the Court apprised of Plaintiff’s current address.



Dated:    September 9, 2020                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
